UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20452


                          OCEAN SHIPS, INC.,

                               Plaintiff-Counter Defendant-Appellee,

                                VERSUS

                            AHMAD SHABRAWY,

                               Defendant-Counter Claimant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                             (H-97-CV-200)

                           November 19, 1999

Before DAVIS, JONES and MAGILL1 Circuit Judges.

PER CURIAM:**

        We affirm the district court’s order determining that the

plaintiff shipowner fulfilled its obligation to pay maintenance and

cure to Shabrawy for the following reasons:

        1. The district court did not commit clear error in crediting

the testimony of the physicians called by the shipowner and finding

that Shabrawy had achieved maximum cure.

        2. The district court did not abuse its discretion in denying

Shabrawy’s untimely motion to amend his suit to seek relief under


    1
         Circuit Judge of the Eighth Circuit, sitting by designation.
        **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
the Jones Act and the general maritime law.

     3.   Shabrawy waived his argument that the court had no

personal jurisdiction over him.   Although he raised the defense in

his answer, he did not assert it in the pretrial order or otherwise

bring it to the attention of the district court during the course

of this litigation. See Continental Bank v. Meyer, 10 F.3d 1293,

1297 (7th Cir. 1993).

     4.   The district court did not abuse its discretion in

refusing to transfer this case to the Southern District of New

York.

     5.   We have considered Shabrawy's remaining arguments and

conclude that they have no merit.

     AFFIRMED.




                                  2